DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 06/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent  No. 11353980  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/20/2022 is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, made of record, singularly or in combination, discloses or fairly suggests the following:

Claim 1:
a switch network comprising a plurality of inputs for connection to some or all of the plurality of sensing electrodes, and an output connected to a given voltage; a circuit for connection to the at least one common electrode and configured to generate, based on signals received from the at least one common electrode, a pressure signal indicative of a total pressure applied to the touch panel; an apparatus controller configured to: control the switch network to couple any connected sensing electrodes to the given voltage during a pressure measurement period; determine an estimate of the total pressure based on the pressure signal during the pressure measurement period
In combination with all other claim limitations.

Claim 12:
coupling, using a switch network, some or all of the plurality of sensing electrodes to a given voltage during a pressure measurement period; generating, using the circuit, a pressure signal indicative of a total pressure applied to the touch panel, the pressure signal based on signals received from the at least one common electrode; determining, using an apparatus controller, an estimate of the total pressure based on the pressure signal during the pressure measurement period
In combination with all other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        7/7/2022